Title: Thomas Jefferson to David Higginbotham, 31 December 1817
From: Jefferson, Thomas
To: Higginbotham, David


                    
                        Dear Sir
                        Monticello
Dec. 31. 17.
                    
                    According to promise I sent to mr Short a form of reconveyance of the Indian camp to you, and impressed on him the necessity of executing it. he has just returned it to me duly executed, and I have the pleasure of inclosing it to you with assurances of my constant esteem & respect.
                    
                        Th: Jefferson
                    
                